Judgment, Supreme Court, New York County, entered on October 14, 1971, unanimously reversed, on the law, without costs and without disbursements, and vacated, and the proceedings remanded to the respondent-appellant to make a final determination on the merits of petitioner’s application for approval of a corporate change within 90 days after the service upon it by petitioner-respondent of a copy of the order entered herein, with notice of entry. On the ground that it had not completed its investigation of criminal charges pending against the president and majority stockholder of petitioner, the New York State Liquor Authority, respondent-appellant, disapproved without prejudice petitioner’s application for a corporate change which would permit the transfer from the majority stockholder of all of his financial interest in the petitioner to his brother-in-law, without consideration, who would then become the sole stockholder and officer. In this article 78 proceeding, the court at Special Term directed the respondent to approve the corporate change requested. While mandamus does not lie in the circumstances to compel the request to approve the applications, the interest of justice requires a determination on the merits. A final determination may not be withheld for an indefinite period. (Matter of Stuart & Stuart v. New York State Liq. Auth., 29 A D 2d 176.) Concur — Stevens, P. J., Nunez, Kupferman, McNally and Capazzoli, JJ.